DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01 February 2022 has been considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 42-61 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/160045 to Joo et al. (“Joo”).
	With regard to Claims 42-45, 49, and 56, Joo teaches the claimed system for depositing coating films featuring the claimed electrospray nozzle comprising the claimed configuration of conduits and connections, a power supply to provide an electric field at the nozzle tip, a substrate for receiving a deposition thereon, and a pressurized gas supply providing a gas stream with a velocity within the claimed range (see Abstract; FIGs. 8-9; ¶¶ [0002]-[0005], [0013], [0024], [0033]-[0034], [0054]).  Joo also discloses usage of voltages within the claimed range (see ¶ [0033]).  Joo thus nearly anticipates the claimed system but for the instant recitation wherein the power supply provides alternating current.  Joo does not expressly specify the type of current provided.  Since Joo does not teach away from usage of either type of current, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have employed either AC or DC voltage with a reasonable expectation of success since selection of either of the two types of electrical currents available from a power supply is considered to be within the ambit of one of ordinary skill in the art employing electrospray apparatus.
	With regard to Claim 46, Joo teaches any suitable flow rate, including specific disclosure of flow rates within the claimed range (see ¶¶ [0034], [0073]).
	With regard to Claims 47-48, Joo discloses an example wherein the fluid stock is sonicated prior to spraying (see ¶ [0077]).  According to Joo, sonication may be necessary to prevent aggregation of nanoparticles within the feed liquid (Id.); however the reference does not expressly teach configuration of the liquid supply to agitate fluid stock.  In view of the disclosure of Joo, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated an agitation device such as a sonicator in the liquid supply in order to prevent particle aggregation is feed stocks.
	With regard to Claim 50, Joo discloses that an electric field is employed to overcome the surface tension of the sprayed material, and in doing so a fibrous deposition is obtained (see ¶¶ [0002], [0054]).  Accordingly, one of ordinary skill in the art would recognize that the system of Joo is capable of non-fibrous deposition by employing an electric field of insufficient strength.
	With regard to Claims 51-55, Joo teaches the claimed conduit features and arrangements (see ¶¶ [0005]-[0008]).
	 With regard to Claims 57-59, the selection of alternating current, as rendered obvious by Joo, at a frequency within the claimed range and employing the claimed elements is also deemed to have been obvious to one of ordinary skill in the art at the time the invention was filed since the claimed frequencies and elements fall within at least North American and European standards for delivery of mains voltages.  Thus one of ordinary skill in the art at the time the invention was filed would  have found obvious to select an alternating current frequency within the claimed range and employing the claimed elements in view of the standardized availability of the same.
	With regard to Claim 60, Joo teaches the arrangement of the conduits are of any suitable configuration of lengths, overlaps, and spacing, and that provision of an electrical field aims to overcome the surface tension of sprayed material (see ¶¶ [0002], [0005]-[0012], [0054]).  Joo does not expressly teach which conduit is provided with power; however in view of the broad disclosure of Joo regarding conduit arrangement, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have employed the claimed configuration with a reasonable expectation of success either throughout the course of routine experimentation and optimization and/or as a matter of practicality in instances where connection of the power supply to the first conduit is convenient.
	With regard to Claim 61, Joo teaches usage of any suitable gas supply pressure and indicates pressures within the claimed range (see ¶ [0034]).
2.	Claims 42-61 are rejected under 35 U.S.C. 103 as being unpatentable over Joo in view of US 2012/0153143 to Kennedy et al. (“Kennedy”).
	With regard to Claims 42-61, the discussion of Joo is reiterated.  To the extent that selection of alternating current is not obvious over Joo alone (n.b. – this is not conceded), Kennedy is similarly directed to electrospray systems, and teaches the suitability of either AC or DC power in said systems along with synergistic advantages of using AC (see Abstract; ¶¶ [0012], [0069]).  Specifically, Kennedy teaches that AC, DC, and switched voltages may be employed for electrospray processes (see Abstract; ¶¶ [0012], [0136]).  Kennedy is also noted as disclosing the suitability of such systems for deposition of both fibrous and aerosol (non-fibrous) films (see ¶ [0072]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have employed alternating current in the system of Joo with a reasonable expectation of success and/or in pursuit of advantageous synergies as disclosed by Kennedy.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 6,350,609 to Morozov et al. is directed to high volume electrospraying techniques and teaches air-assistance enables electrospraying at higher rates with up to 1 mL/min of delivered coating material (see Abstract; Col. 12, Lns. 13-18; Example 9).  US 5,106,650 to Hoy et al. is noted as teaching an electrostatic spray process facilitated with high-velocity gas using a concentric arrangement of nozzles (see Abstract; FIG. 1a; Col. 6, Lns. 24-43; Col. 9, Lns. 65-68; Col. 14, Lns. 29-59; Col. 15, Lns. 23-49; Claim 1).  Hoy also indicates that the manner of generating electrical voltage is immaterial (see Col. 17, Lns. 16-18)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael P Rodriguez whose telephone number is (571)270-3736.  The examiner can normally be reached on 9:00 - 6:00 Eastern M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael P. Rodriguez/Primary Examiner, Art Unit 1715